                                            Case 3:21-cv-05864-CRB Document 8 Filed 08/16/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KENNETH OLIVER OWENS, #0290606,                     Case No. 21-cv-05864-CRB (PR)
                                   7                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   8             v.

                                   9     STEPHEN M. WAGSTAFFE,
                                  10                    Defendant(s).

                                  11          Plaintiff, a pretrial detainee at the San Mateo County Jail, has filed a pro se complaint

                                  12   under 42 U.S.C. § 1983 alleging that on July 9, 2021 he was “illegally” incarcerated and charged
Northern District of California
 United States District Court




                                  13   with “a robbery” that San Mateo County District Attorney Stephen M. Wagstaffe knows plaintiff

                                  14   “did not commit.” ECF No. 1 (Compl.) at 3. Plaintiff seeks “twenty[-]five million” U.S. dollars

                                  15   from District Attorney Wagstaff, the only defendant plaintiff names. Id.

                                  16                                               DISCUSSION

                                  17   A.     Standard of Review

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  20   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  21   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  22   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  23   § 1915A(b). Pro se pleadings must be liberally construed, however. Balistreri v. Pacifica Police

                                  24   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  26   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                  27   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  28   42, 48 (1988).
                                            Case 3:21-cv-05864-CRB Document 8 Filed 08/16/21 Page 2 of 2




                                   1   B.      Legal Claims

                                   2           It is well established that a state prosecuting attorney enjoys absolute immunity from

                                   3   liability under 42 U.S.C. § 1983 for his conduct in “pursuing a criminal prosecution” insofar as he

                                   4   acts within his role as an “advocate for the State” and his actions are “intimately associated with

                                   5   the judicial phase of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976). A

                                   6   state prosecuting attorney’s decision to pursue criminal charges against a defendant in state court

                                   7   falls squarely within his role as an advocate for the state in the judicial criminal process and is

                                   8   protected by absolute immunity. See Kalina v. Fletcher, 522 U.S. 118, 127-29 (1997).

                                   9           Plaintiff seeks damages from District Attorney Wagstaffe under § 1983 based on his claim

                                  10   that Wagstaffe improperly charged him with a robbery Wagstaffe knows plaintiff did not commit.

                                  11   But because Wagstaffe’s decision to pursue criminal charges against plaintiff is protected by

                                  12   absolute immunity from liability under § 1983, see id., plaintiff’s claim for damages from
Northern District of California
 United States District Court




                                  13   Wagstaff under § 1983 must be dismissed. See 28 U.S.C. § 1915A(b) (courts must dismiss

                                  14   prisoner complaints or claims seeking “monetary relief from a defendant who is immune from

                                  15   such relief”).1

                                  16                                              CONCLUSION

                                  17           For the foregoing reasons, plaintiff’s complaint for damages is DISMISSED under the

                                  18   authority of 28 U.S.C. § 1915A(b) for seeking monetary relief from a defendant who is immune

                                  19   from such relief.

                                  20           IT IS SO ORDERED.

                                  21   Dated: August 16, 2021

                                  22                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  23                                                     United States District Judge
                                  24

                                  25
                                               1
                                  26             To the extent plaintiff seeks release from pretrial detention, he must purse that claim in a
                                       petition for a writ of habeas corpus under 28 U.S.C. § 2241. See McNeely v. Blanas, 336 F.3d
                                  27   822, 824 n.1 (9th Cir. 2003). But principles of federalism and comity require that a federal habeas
                                       court abstain until all state criminal proceedings are completed and petitioner exhausts available
                                  28   judicial state remedies, unless special circumstances warranting federal intervention prior to a state
                                       criminal trial can be found. See Carden v. Montana, 626 F.2d 82, 83-84 & n.1 (9th Cir. 1980).
                                                                                          2
